Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending, claims 2-11 having been withdrawn.  Applicant’s response filed March 21, 2022 is acknowledged.

Election/Restrictions
Claim 1 is allowable (see below). Claims 2-11, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among the recited species, as set forth in the Office action mailed on July 15, 2021, is hereby withdrawn and claims 2-11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The rejection of claims 12, 13, 15-17, 19 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn based on Applicant’s amendments to the claims.

Double Patenting
The provisional rejection of claims 1 and 12-20 on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/655,217 (reference application) are withdrawn based on Applicant’s terminal disclaimer approved on March 23, 2022

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is U.S. Patent App. Pub. No. 2009/0095217 to Numasawa et al. and U.S. Patent No. 8,398,777 to Collins et al.
Numasawa is discussed in the previous Office Action dated December 22, 2021 and is hereby incorporated in full.  While Numasawa discloses a method of cleaning a substrate processing apparatus by moving the substrate supporting apparatus relative to the ring and supplying a cleaning gas to the upper space of the substrate supporting apparatus (as detailed in the previous Office Action), Numasawa does not disclose that the moving of the substrate supporting apparatus relative to the ring is to widen a first gap between the ring and a first side of the substrate supporting apparatus and to narrow a second gap between the ring and a second side of the substrate supporting apparatus or that the ring is configured to be movable via a pushing force of the substrate supporting apparatus. While Collins discloses a substrate supporting apparatus that can move laterally relative to a ring, Collins discloses that said movement is to calibrate said support.  There does not appear to be any suggestion or motivation to include such lateral movement to be used during a cleaning operation as recited by the present claims.  Furthermore, with regard to claim 18, the cited prior art does not disclose the recited first through eighth operations along with the supplying of the cleaning gas and a ring that is installed to be movable via a pushing force of the substrate supporting apparatus.
No other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 1-20 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714